Citation Nr: 0217368	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-13 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for residuals of a 
fracture of the right clavicle.

2. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for fibrositis of the 
right shoulder with degenerative joint disease.

3. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the left shoulder.  

4. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the bilateral wrists.

5. Whether new and material evidence has been received to 
reopen a claim of 
entitlement to service connection for degenerative joint 
disease of the bilateral hands.

(A subsequent Board decision will undertake a merits 
analysis of the veteran's claims of entitlement to service 
connection for residuals of a fracture of the right 
clavicle, for fibrositis of the right shoulder with 
degenerative joint disease, for degenerative joint disease 
of the left shoulder, for degenerative joint disease of the 
bilateral wrists, and for degenerative joint disease of the 
bilateral hands.)


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2002, the Board remanded this case to 
the RO for the scheduling of a Board hearing pursuant to the 
veteran's request.  However, in a written statement received 
in October 2002, the veteran withdrew his request for a 
Board hearing.

The Board is undertaking additional development of the 
issues of entitlement to service connection for residuals of 
a fracture of the right clavicle, for fibrositis of the 
right shoulder with degenerative joint disease, for 
degenerative joint disease of the left shoulder, for 
degenerative joint disease of the bilateral wrists, and for 
degenerative joint disease of the bilateral hands, pursuant 
to the authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
the development has been completed, the Board will provide 
notice of the development as required by Rule of Practice 
903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  By rating decision in June 1988, the RO denied a request 
by the veteran to reopen claims for entitlement to service 
connection for residuals of a fracture of the right 
clavicle, fibrositis of the right shoulder with degenerative 
joint disease, and degenerative joint disease of the left 
shoulder and bilateral wrists; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Certain evidence received since the June 1988 rating 
decision is so significant that it must be considered to 
fairly decide the merits of the veteran's underlying claims 
of entitlement to service connection for residuals of a 
fracture of the right clavicle, fibrositis of the right 
shoulder with degenerative joint disease, and degenerative 
joint disease of the left shoulder and bilateral wrists.  

3.  By rating decision in January 1994, the RO denied a 
claim entitlement to service connection for residuals of 
bilateral hand injury.  

4.  Evidence received since the January 1994 rating decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for residuals of bilateral hand injury.  


CONCLUSIONS OF LAW

1. The June 1988 rating decision which denied entitlement to 
service connection 
for residuals of a fracture of the right clavicle is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of a fracture of the right clavicle.  38 U.S.C.A. 
§ 5109 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156(a) 
(2002).

3.  The June 1988 rating decision which denied entitlement 
to service connection 
for fibrositis of the right shoulder with degenerative joint 
disease is final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
fibrositis of the right shoulder with degenerative joint 
disease.  38 U.S.C.A. § 5109 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).

5.  The June 1988 rating decision which denied entitlement 
to service connection 
for arthritis of the left shoulder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

6.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
degenerative joint disease of the left shoulder.  
38 U.S.C.A. § 5109 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

7.  The June 1988 rating decision which denied entitlement 
to service connection 
for arthritis of the wrists is final.  38 U.S.C.A. § 7105(c) 
(West 1991).

8.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
degenerative joint disease of the bilateral wrists.  
38 U.S.C.A. § 5109 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).

9.  The January 1994 rating decision which denied 
entitlement to service connection 
for arthritis of the bilateral hands is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

10.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
degenerative joint disease of the bilateral hands.  
38 U.S.C.A. § 5109 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection Generally

The veteran's underlying contention is that he currently 
suffers from residuals of a fracture of the right clavicle, 
fibrositis of the right shoulder with degenerative joint 
disease, and degenerative joint disease of the left 
shoulder, bilateral wrists, and bilateral hands, which are 
related to an inservice injury.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


New and Material Claims

In rating decisions prior to June 1988, the veteran's claims 
for service connection for residuals of a fracture of the 
right clavicle, fibrositis of the right shoulder with 
degenerative joint disease, and degenerative joint disease 
of the left shoulder, bilateral wrists, and bilateral hands 
were denied on the basis that there was no evidence of the 
claimed injuries inservice or evidence of a chronic 
disability resulting from service.  

In May 1988, the veteran applied to reopened his claims for 
residuals of a fracture of the right clavicle, fibrositis of 
the right shoulder with degenerative joint disease, 
degenerative joint disease of the left shoulder, bilateral 
wrists, and bilateral hands.  In a June 1988 rating 
decision, the RO denied the veteran's claim in finding that 
there was no new and material evidence submitted.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures that same month.  However, 
the veteran did not file a notice of disagreement to 
initiate an appeal from the June 1988 rating decision.  
Therefore, the June 1988 rating decision became final.  
38 U.S.C.A. § 7105(c).  

In November 1993, the veteran again applied to reopen his 
service connection claim for residuals of an injury to the 
bilateral hands.  In a January 1994 rating decision,  the RO 
denied the veteran's claim in finding that there was no new 
and material evidence submitted.  The veteran was notified 
of that determination and informed of appellate rights and 
procedures in February 1994.  However, the veteran did not 
file a notice of disagreement to initiate an appeal from the 
January 1994 rating decision.  Therefore, the January 1994 
rating decision became final.  38 U.S.C.A. § 7105(c).  While 
noting that the June 1988 and January 1994 rating decisions 
are final, a claim which is the subject of a prior final 
denial may be reopened and the prior disposition reviewed if 
certain requirements are met.  38 U.S.C.A. § 5108.  

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999) the United 
States Court of Appeals for Veterans Claims (Court) held 
that the prior holding in Justus that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.  

The Board notes here that the provisions of 38 C.F.R. § 
3.156(a) were amended effective August 29, 2001.  These 
amendments are effective only on claims received on or after 
August 29, 2001, and are, thus, not relevant in the instant 
case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

At the time of the June 1988 rating decision, evidence of 
record consisted of service medical records, including his 
discharge examination report, which did not note any 
complaints or clinical findings related to his right 
clavicle, shoulders, wrists, or hands.  VA medical records 
from February 1946 to December 1947, showed complaints of 
pain involving the right shoulder.  It was noted that X-rays 
were negative.  The impression was possible fibrositis of 
the posterior margins of the deltoid and their attachment.  
There were no further treatment records until an October 
1955 VA medical record, where the examiner indicated that 
the veteran sustained bilateral carpal scaphoid fractures 
during World War II.  The examiner noted that X-rays in 
October 1955 were negative.  The examiner found that the 
veteran suffered from transient traumatic arthritis. 

Further evidence included a written statement from JL in 
October 1983 indicating that he witnessed the veteran fall 
from the waist hatch in September 1944 and that the veteran 
later told him that he did suffer injuries from that fall, 
mainly on his knees, arms, and hands. The veteran's pilot 
logbook noted that the veteran was flying the day that he 
fell in September 1944.  Private medical opinions from Dr. 
Abresch in August 1984 and Dr. Capen in November 1986 noted 
that the veteran had arthritis in his hands and wrists.  
Both examiners noted that the veteran had dated the history 
of his arthritis to the 1940s and Dr. Capen had related the 
veteran's hands and wrists disabilities to the inservice 
fall in September 1944.  

A written statement from JL in March 1987 again noted that 
he witnessed the veteran fall from the waist hatch in 
September 1944 and a written statement from WH received in 
April 1987 also noted that he witnessed the same incident in 
September 1944.  A private medical opinion from Dr. Capen in 
May 1988 indicated that the veteran suffers form 
degenerative traumatic arthritis to his left wrist that he 
opined was the result of the veteran's injury in September 
1944.  

At the time of the January 1994 rating decision, evidence of 
record included the above mentioned items and private 
medical records from Dr. Capen in August 1986 and October 
1993.  The August 1986 medical records demonstrated that the 
veteran had surgery on his left wrist in August 1986 and was 
diagnosed as having scapholunate advanced collapse 
degenerative arthritis of the left wrist.  The October 1993 
medical record indicated that Dr. Capen opined that the 
veteran's fall in September 1944 caused a hyperextension of 
both wrists, which led to torn ligaments and eventual 
bilateral arthritis. 

The veteran has submitted various items of evidence in an 
attempt to reopen his claims.  Private medical records from 
1971 through 1998 refer to the veteran as being diagnosed as 
having erosive osteoarthritis or rheumatoid arthritis, and 
demonstrate continual treatment for the veteran's 
disabilities.  While these records are new, they are not 
material as these private medical records fail to 
demonstrate that the veteran received treatment inservice 
for any inservice injuries involving the right clavicle, 
shoulder, wrists, or hands.  In fact, one private medical 
record in September 1973 indicated that the veteran informed 
the examiner that the first time he experienced joint 
trouble was in 1946 or 1947, at which time he noted the 
onset of pain in both shoulders occurring while he was 
playing basketball.  This evidence does not tend to show 
that the veteran's bilateral shoulder disability is related 
to service.  Outside of the 1946 VA record regarding right 
shoulder pain, there is also no evidence from these records 
demonstrating that he received any treatment for these 
disabilities following service until 1955, and no evidence 
of arthritis in any records until many years after service.  

The record also includes witness statements from HO, BM, CJ, 
and RC.  Although these statements are also new, they are 
not material evidence as they do not bear directly or 
substantially upon demonstrating that the veteran had an 
inservice injury or that he had a chronic disability 
resulting from service.  In fact, none of the evidence from 
the witness statements provided facts showing that the 
veteran received treatment for injuries inservice.  HO 
indicated that when he saw the veteran after the war, he 
noticed that the veteran's hands and wrists were disfigured.  
However, this statement fails to demonstrate that the 
veteran's disabilities to his hands or wrists were chronic 
resulting from service as HO did not specify how soon after 
service he saw the veteran, which bears directly on the 
issue of whether the veteran's current bilateral wrist and 
hand disabilities were chronic resulting from service.  This 
is also true for the statements made by RC.  

BM's statement that the veteran had no problems with his 
hands, wrists, shoulders or neck prior to service also does 
not bear directly to any matter in this case.  The statement 
from CJ essential reiterates the veteran's statements of the 
September 1944 fall, and otherwise lacks any specific facts 
to establish that the veteran had a chronic disability as a 
result of an inservice injury.  The statement from WH is not 
new as he made the same assertions in an April 1987 
statement that was considered in earlier rating decisions.  
The medical opinions from Dr. Capen in May 1988 and October 
1993 and Dr. Abresch in August 1984 were also resubmitted by 
the veteran in this claim, however, they are not new 
evidence as they were considered by the RO in previous 
denials.

At this point the Board does acknowledge a December 1998 
letter from William J. Mellinger, M.D.  While reporting that 
he did not know the veteran until 1970, Dr. Mellinger 
nevertheless offered an opinion that the claimed fall from 
an airplane during service led to traumatic and degenerative 
arthritis in various joints.  Information regarding a fall 
from an airplane was no doubt furnished to Dr. Mellinger by 
the veteran himself.  However, there are some statements of 
record from individuals who served with the veteran to the 
effect that they did witness the veteran fall from the 
airplane.  Assuming all of the evidence to be true for the 
limited purpose of the new and material evidence analysis, 
the Board believes that Dr. Mellinger's opinions regarding 
the etiology of the claimed disorders could contribute to a 
more complete picture of the origin of the claimed 
disabilities.  As such, the Board believes that Dr. 
Mellinger's letter should be viewed as new and material.  
His letter appears to be a medical opinion of a link to 
service which must be considered to be true for purposes of 
reopening the claims.  The claims have therefore been 
reopened. 

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The development to be 
undertaken by the Board as mentioned in the introduction 
will ensure compliance with VCAA. 



ORDER

New and material evidence having been received, the 
veteran's claims of service connection for residuals of a 
fracture of the right clavicle, for fibrositis of the right 
shoulder with degenerative joint disease, for degenerative 
joint disease of the left shoulder, for degenerative joint 
disease of the bilateral wrists, and for degenerative joint 
disease of the bilateral hands have been reopened.  To this 
extent, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

